UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-6356



In Re:   RESTONEY ROBINSON,




                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CA-03-523)


Submitted:   October 28, 2005           Decided:   December 16, 2005


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Restoney Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Restoney   Robinson   petitions   for   writ   of   mandamus

challenging the magistrate judge’s deficiency order in a 28 U.S.C.

§ 2254 (2000) action Robinson filed in 2003.       Mandamus relief is

available only when the petitioner has a clear right to the relief

sought.   See In re First Fed. Sav. & Loan Assn., 860 F.2d 135, 138

(4th Cir. 1988).   Further, mandamus is a drastic remedy and should

be used only in extraordinary circumstances.       See Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).   Mandamus may not be used as a substitute

for appeal.    See In re United Steelworkers, 595 F.2d 958, 960 (4th

Cir. 1979).    The relief sought by Robinson is not available by way

of mandamus.     Accordingly, we deny the mandamus petition.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      PETITION DENIED




                                 - 2 -